                 COURT MINUTES OF SENTENCING HEARING


UNITED STATES of AMERICA,

v.                                                                     CASE NO. 18-CR-24-1-JPS

KARL SCHNEIDER.



                          HON. J. P. STADTMUELLER PRESIDING
DATE: November 8, 2018                                          TIME SCHEDULED: 10:30 a.m.

COURT DEPUTY/CLERK: Nathan Bader                                TIME CALLED: 10:35 a.m.

COURT REPORTER: Rich Ehrlich                                    TIME FINISHED: 11:29 a.m.

GOVERNMENT BY: Christopher Ladwig

DEFENDANT BY: Ronnie Murray

PROBATION BY: Daniel Dragolovich

Notes:

10:35 Appearances; Court puts background of case on record, including Defendant’s having pled
      guilty to Counts 1, 3, 5, 7, 9, 11, 13, and 14 of the Indictment; Court notes it has reviewed
      presentence report
10:37 Parties have reviewed presentence report and have no objections to the facts as stated therein;
      Court therefore adopts the facts as stated in the presentence report
10:39 Court notes applicable Guidelines:
             Total Offense Level: 28
             Criminal History Category: I
             78 to 97 months’ imprisonment as to Counts 1, 3, 5, 7, 9, 11, and 13, and 84 months as to
             Count 14, consecutive to all other counts
             1 to 3 years’ supervised release as to Counts 1, 3, 5, 7, 9, 11, and 13, and 2 to 5 years as to
             Count 14
             $25,000.00 to $250,000.00 fine
             $1,501.00 restitution
             $800.00 special assessment
10:41 Parties accept these guidelines; Court will adopt for purposes of considering Defendant’s
      sentence



                                          Page 1 of 5
                Case 2:18-cr-00024-JPS Filed 11/08/18 Page 1 of 5 Document 68
10:43 Court raises government’s motion filed pursuant to U.S.S.G. § 5K1.1, Defendant declines to have
      proceeding sealed; Court grants government’s motion and leaves it to counsel to argue for an
      appropriate sentence reduction
10:45 Defendant’s attorney makes a statement on his behalf; requests sentence of 96 months’
      imprisonment and placement as near to Milwaukee as possible
10:49 Defendant makes a statement on his behalf
10:52 Brian Schneider, Defendant’s brother, makes statement
10:53 Lynn Schneider, Defendant’s mother, makes statement
10:55 Brandy Bacon, the mother of Defendant’s child, makes statement
10:57 Government makes a statement; requests sentence of 137 months’ imprisonment
11:03 Court discusses statements of the parties, facts of the case, and facts as presented in presentence
      report
11:20 Court notes that it previously circulated proposed conditions of supervised release; parties have
      reviewed them and have no objections thereto
11:22 Court imposes the following formal sentence:
             32 months of imprisonment as to Counts 1, 3, 5, 7, 9, 11, and 13, to operate concurrently,
             and 84 months as to Count 14, consecutive to all other counts, for a total term of 116
             months
             3 years of supervised release as to Counts 1, 3, 5, 7, 9, 11, and 13, and 3 years as to Count
             14, to operate concurrently for a total term of 3 years
             Fine is waived
             $1,501.00 restitution
             $800.00 special assessment
             Counts 2, 4, 6, 8, 10, and 12 of the Indictment are dismissed
             Recommendation placement most near the Eastern District of Wisconsin
11:28 Court advises Defendant of his right of appeal
11:29 Parties have nothing further to address
11:29 Court stands in recess




                                          Page 2 of 5
                Case 2:18-cr-00024-JPS Filed 11/08/18 Page 2 of 5 Document 68
                                          FORMAL SENTENCE

           Custody of Bureau of Prisons                        Supervised Release / Probation
 32 months as to Counts 1, 3, 5, 7, 9, 11, and 13, to 3 years as to Counts 1, 3, 5, 7, 9, 11, and 13, and 3
 operate concurrently, and 84 months as to Count years as to Count 14, to operate concurrently for
   14, consecutive to all other counts, for a total                 a total term of 3 years
                term of 116 months

                                                   Fine
Terms: None
      Fine waived due to Defendant’s inability to pay
      Interest on fine is waived
      Defendant to participate in FBP Inmates’ Financial Responsibility Program
      Payments to apply to special assessment, then fine or restitution (if applicable)
      Court imposes costs of incarceration, community confinement, and supervision

                                                Restitution
Terms: $1,501.00
Payee(s): Orgullo Latino Mini Mart, Arthur Foods, Scott Beer, and Centro Cafe
Special Terms of Payment: Joint and several with co-defendants

                                     Conditions of Supervised Release
      Report in 72 hours                                   Follow probation officer instructions
      No other crimes                                      Permit probation visits and confiscation
      No firearms or other dangerous weapons               No association with criminals
      No illegally possess controlled substances           Shall not knowingly leave district
      Drug and alcohol testing                             No informer agreement without approval
      Reside at approved residence                         No new credit charges
      Best efforts to secure full-time employment          No transfer over $500 without approval
      Notify if change of residence / employment           Financial disclosures
      Notify probation of arrest                           Restitution: $25/month, apply 100% of
                                                           refund, no change in exemptions

                                           Special Assessment
Terms: $800.00
      To be paid immediately to the Clerk of the Court, Room 362
      To be paid prior to the expiration of this sentence
      Other:




                                          Page 3 of 5
                Case 2:18-cr-00024-JPS Filed 11/08/18 Page 3 of 5 Document 68
                                              Forfeiture
Terms: None

                                           Custody Status
      Defendant remanded to custody of U.S. Marshal
      Execution of sentence stayed until ____
      Defendant shall voluntarily surrender to institution on or after ____
      Defendant’s bond continued until he/she reports
      Defendant advised of right of appeal
      Recommendations for BOP: placement most near WIED, drug treatment program

                                             Other
     Upon motion of the government, Counts 2, 4, 6, 8, 10, and 12 be and the same are hereby
DISMISSED
     Court orders that drug testing requirements be and the same are hereby WAIVED

                                    STATEMENT OF REASONS

      The Court adopts the factual findings and Guideline application in the presentence report
                                                or
      The Court adopts the factual findings and Guideline application in the presentence report
      except as noted at sentencing

Guideline Range Determined by the Court:

       Total Offense Level:               28
       Criminal History Category:         I
       Imprisonment Range:                78-97 months’ imprisonment as to Counts 1, 3, 5, 7, 9, 11,
                                          and 13, and 84 months as to Count 14, consecutive to all
                                          other counts
       Supervised Release Range:          1-3 years’ supervised release as to Counts 1, 3, 5, 7, 9, 11,
                                          and 13, and 2-5 years as to Count 14
       Fine Range:                        $25,000.00–$250,000.00
       Restitution:                       $1,501.00
       Special Assessment:                $800.00

              Fine is waived or is below the Guideline range because of Defendant’s inability to pay
              Full restitution is not ordered for the following reasons:




                                          Page 4 of 5
                Case 2:18-cr-00024-JPS Filed 11/08/18 Page 4 of 5 Document 68
The sentence is within the Guideline range, that range does not exceed 24 months, and the
Court finds no reason to depart from the sentence called for by application of the Guidelines
                                           or
The sentence is within the Guideline range, that range exceeds 24 months, and the sentence is
imposed for the following reasons:
                                           or
The sentence departs from the Guideline range for the reasons set forth at sentencing




                                  Page 5 of 5
        Case 2:18-cr-00024-JPS Filed 11/08/18 Page 5 of 5 Document 68
